Dukes County Registry of Deeds

Electronically Recorded Document

This is the first page of the document - Do not remove

 

Recording Information

 

Document Number ‘861

Document Type -ASM

Recorded Date : February 14,2018
Recorded Time (08:59:14 AM
Recorded Book and Page -01460 / 550
Number of Pages(including cover sheet) -3

Receipt Number : 199016
Recording Fee : $75.00

Dukes County Registry of Deeds
Paulo C. DeOliveira, Register
$1 Main Street
PO Boy 4231
Edgartown, MA 02539
508-627-4025
www. Masslandrecords.com
Recording Requested By and Return to:
SELENE FINANCE LP

9990 RICHMOND AVE., SUITE 400 SOUTH
HOUSTON, TX 77042

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED,

ASSIGNOR: WILMINGTON SAVINGS FUND SOCIETY, FSB, DOLNG BUSINESS AS CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TT,
whose address is C/O SELENE FINANCE LP, 9990 RICHMOND AVE, STE 400 S, Houston, TX 77042, does
hereby assign and transfer to

ASSIGNEE: MTGLQ INVESTORS, L.P., whase address is C/O THE GOLDMAN SACHS GROUP, INC. 601 |
CONNECTION DRIVE, 5TH FLOOR, IRVING, TX 73039, all its right, title and interest in and to the described
Mortgage:

BORROWER: MATTHEW J. VANDERHOOP

LENDER: SOVEREIGN BANK, ITS SUCCESSORS AND ASSIGNS

DATED: 4/24/2007 AMOUNT: $850,000.00

RECORDED: 4/30/2007 at Book 1119 Page 298, Instrument or Document 2007 00003136,

in the DUKES County Clerk's Office, State of MASSACHUSETTS.

Property Address: 17 OLD SOUTH, AQUINNAH, MASSACHUSETTS 02535
Executed this In tO-Zorh
WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA TRUST, NOT IN

ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TT BY SELENE
FINANCE LP, ATTORNEY IN FACT

wer

By: BONNA BRAMMER
Title: VICE PRESIDENT

POA RECORDING: For autnority see Power of Attorney recorded herewith

 
ACKNOWLEDGMENT

STATE OF TEXAS

COUNTY OF HARRIS

tay )_, 2018

On this day before me, the undersigned notary public, persnoally appeared DONNA BRAMMER the VICE
PRESIDENT of SELENE FINANCE IP, A DELAWARE LIMITED PARTNERSHIP, AS ATTORNEY IN FACT
FOR WILMINGTON SAYINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA TRUST, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TT, proved to me through
satisfactory evidence of identification, being (check whichever applies): [] driver's license or other state or federal
governmental document bearing a photographic image: [ ] oath or affirmation of a credible witness known to me
who knows the above signatory: or [x] my own personal xnowledge of the identity of the si gnatory, to be the person
whose name is signed above, and acknowledged the foregoing to he signed by hini/her as the free act and deed,
voluniarily for its stated purpose.

Witness my hand and official seal.

—

a

C ely 4
f f ectll€ ih Bey

\___Notafy Public in and for the Stfte of TEXAS
Notary’s Printed Name: DANIELIE R. MURPHY
My Commission Expires: 10/24/2090

   
  

      

For 830000 dated 4/24/2607 DANIELLE R. MURPHY

She's, Notary Public, State of Texas |
PA: OY Comm. Expires 10-24-2979 |

2 oe Notary 1130873344
ee

ee

 
      

ATTEST: Paulo C. DeOliveira, Register
